 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 1 of 7 Page ID #:3096



1    BRIAN LEDAHL (SBN 186579)
     bledahl@raklaw.com
2    RUSS AUGUST & KABAT
     12424 Wilshire Boulevard, 12th Floor
3    Los Angeles, CA 90025
     Tel: (310) 826-7474
4    Fax: (310) 826-6991
5    KAL K. SHAH (Pro Hac Vice)
6    kshah@beneschlaw.com
     BENESCH, FRIEDLANDER, COPLAN
7      & ARONOFF LLP
     71 South Wacker Drive, Suite 1600
8    Chicago, IL 60606
     Tel: (312) 212-4979
9    Fax: (312) 757-9192
10   Michael S. Weinstein (Pro Hac Vice)
     mweinstein@beneschlaw.com
11   BENESCH, FRIEDLANDER, COPLAN
      & ARONOFF LLP
12   200 Public Square, Suite 2300
13   Cleveland, OH 44114
     Tel: (216) 363-4500
14   Fax: (216) 363-4588
15   Attorneys for Defendant/Third-Party Plaintiff Feit Electric Co., Inc.
16
                          IN THE UNITED STATE DISTRICT COURT
17
18                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
      NICHIA CORP.,                                Case No. 2:18-cv-01390-DOC-RAOx
20
            Plaintiff,
21                                                 JOINT STIPULATION REGARDING
                   v.                              EXTENSION OF FILING DEADLINE
22
      FEIT ELECTRIC CO., INC.,                     FOR DISCOVERY MOTIONS ON
23                                                 WRITTEN DISCOVERY AND
            Defendant.                             DOCUMENT PRODUCTION
24
                   and
25
      UNITY MICROELECTRONICS, INC.,                Judge: Hon. David. O. Carter
26                                                 Special Master: Hon. Irma Gonzalez
            Intervenor-Defendant.
27
28
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 2 of 7 Page ID #:3097



1    FEIT ELECTRIC CO., INC.,
2         Third-Party Plaintiff,
3         v.
4    SEOUL SEMICONDUCTOR CO., LTD.,
5    LUMILEDS LLC, AND LG INNOTEK
     HUIZHOU CO., LTD.,
6
          Third-Party Defendants.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 3 of 7 Page ID #:3098



1          This stipulation is entered into by and between Plaintiff Nichia Corporation
2    (“Nichia”) and Defendant/Third-Party Plaintiff Feit Electric Co., Inc. (“Feit Electric”)
3    (collectively, “the Parties”), by and through respective counsel.
4          WHEREAS, the Court entered a Joint Amended Scheduling Order on April 14,
5    2021 (Dkt. No. 264) (“Scheduling Order”), setting, among other things, a filing deadline
6    of August 13, 2021 for discovery motions on written discovery and document production;
7          WHEREAS, the Parties previously stipulated to, and the Court ordered, an
8    extension of the deadline for filing deadline for discovery motions on written discovery
9    and document productions such that the Parties may raise discovery disputes with the
10   Special Master, under the rules set by the Special Master in November 2018, by no later
11   than August 31, 2021;
12         WHEREAS, settlement negotiations between Nichia and Feit Electric continue to
13   progress with revisions to a draft settlement agreement sent by Feit Electric to Nichia on
14   August 17, 2021;
15         WHEREAS, in light of the Parties’ ongoing settlement negotiations and in an
16   effort to otherwise allow the Parties to resolve their disputes without burdening the Court
17   with discovery conflicts, Nichia and Feit Electric have agreed to extend the filing
18   deadline for discovery motions on written discovery and document productions such that
19   the Parties may raise discovery disputes with the Special Master, under the rules set by
20   the Special Master in November 2018, by no later than September 30, 2021;
21         WHEREAS, the extension will further reduce the burden of litigation on the
22   Parties and the Court, and there is no prejudice that will result as the Parties jointly seek
23   the extension sought herein.
24         NOW, THEREFORE, as is set forth in the attached order, the Parties, by and
25   through their respective undersigned counsel of record, hereby stipulate that the interests
26   of judicial economy and efficiency would be served by extending the Scheduling Order
27   as follows:
28
                                              -1-
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 4 of 7 Page ID #:3099



1          The August 31, 2021 filing deadline for discovery Motions on written discovery
2            and document production will be extended to allow the Parties to raise
3            discovery disputes with the Special Master, under the rules set by the Special
4            Master in November 2018, by no later than September 30, 2021; and
5          This Stipulation shall not impact any other deadlines set forth under the
6            Scheduling Order.
7    Dated: August 26, 2021               By: /s/ Jenny Colgate (with permission)
8
                                          WILLIAM S. O’HARE (SBN 82562)
9                                         wohare@swlaw.com
                                          ELIZABETH WELDON (SBN 223452)
10                                        eweldon@swlaw.com
                                          SNELL & WILMER L.L.P.
11                                        600 Anton Blvd., Suite 1400
12                                        Costa Mesa, CA 92626
                                          Telephone: (714) 427-7000
13                                        Facsimile: (714) 427-7799
14                                        ROBERT P. PARKER (Pro Hac Vice)
15                                        rparker@rfem.com
                                          MARTIN M. ZOLTICK (Pro Hac Vice)
16                                        mzoltick@rfem.com
                                          STEVEN WEIHROUCH (Pro Hac Vice)
17                                        sweihrouch@rfem.com
                                          JENNY COLGATE (Pro Hac Vice)
18                                        jcolgate@rfem.com
19                                        MICHAEL JONES (Pro Hac Vice)
                                          mjones@rfem.com
20                                        DANIEL R. MCCALLUM (Pro Hac Vice)
                                          dmccallum@rfem.com
21                                        MARK RAWLS (Pro Hac Vice)
22                                        mrawls@rfem.com
                                          D. LAWSON ALLEN (Pro Hac Vice)
23                                        lallen@rfem.com
                                          ROTHWELL, FIGG, ERNST
24                                            & MANBECK P.C.
                                          607 14th Street N.W., Suite 800
25                                        Washington, DC 20005
26                                        Telephone: (202) 783-6040
                                          Facsimile: (202) 783-6031
27
                                          Attorneys for Plaintiff Nichia Corporation
28
                                          -2-
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 5 of 7 Page ID #:3100



1
     Dated: August 26, 2021           By: /s/ Kal K. Shah
2
3                                     Kal K. Shah (Pro Hac Vice)
                                      BENESCH, FRIEDLANDER,
4                                        COPLAN & ARONOFF LLP
                                      71 South Wacker Drive, Suite 1600
5                                     Chicago, IL 60606
6                                     Telephone: (312) 212-4979
                                      Facsimile: (312) 757-9192
7                                     kshah@beneschlaw.com
8                                     Michael S. Weinstein (Pro Hac Vice)
                                      BENESCH, FRIEDLANDER,
9                                        COPLAN & ARONOFF LLP
10                                    200 Public Square, Suite 2300
                                      Cleveland, OH 44114
11                                    Telephone: (216) 363-4407
                                      Facsimile: (216) 363-4588
12                                    mweinstein@beneschlaw.com
13
                                      Brian Ledahl (SBN 186579)
14                                    RUSS AUGUST & KABAT
                                      12424 Wilshire Boulevard, 12th Floor
15                                    Los Angeles, CA 90025
                                      Telephone: (310) 826-7474
16                                    Facsimile: (310) 826-6991
17                                    bledahl@raklaw.com

18                                    Attorneys for Defendant/Third-Party Plaintiff Feit
                                      Electric Co., Inc.
19
20
21
22
23
24
25
26
27
28
                                      -3-
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 6 of 7 Page ID #:3101



1            DECLARATION OF CONSENT TO ELECTRONIC SIGNATURE:
2          Pursuant to Central Dist. L.R. 5-4.3.4(a)(2), the undersigned hereby attests that
3
     all other signatories listed, and on whose behalf the filing is submitted, concur in
4
5    the filing’s content and have authorized this filing.
6                                            /s/ Kal K. Shah
7                                            Kal K. Shah (Pro Hac Vice)

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
 Case 2:18-cv-01390-DOC-RAO Document 279 Filed 08/26/21 Page 7 of 7 Page ID #:3102



1                                  CERTIFICATE OF SERVICE
2
           I hereby certify that this Joint STIPULATION REGARDING EXTENSION OF
3
4    FILING DEADLINE FOR DISCOVERY MOTIONS ON WRITTEN DISCOVERY
5    AND DOCUMENT PRODUCTION was filed on August 26, 2021, using the electronic
6
     case filing (CM/ECF) system for the Central District of California, which will send
7
8    notification of such filing to all counsel of record.
9
                                                    /s/ Kal K. Shah
10                                                  Kal K. Shah (Pro Hac Vice)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -5-
